
	
		I
		112th CONGRESS
		1st Session
		H. R. 905
		IN THE HOUSE OF REPRESENTATIVES
		
			March 3, 2011
			Mr. Whitfield (for
			 himself, Mr. Gene Green of Texas,
			 Mr. Nunes,
			 Mr. Kind, Ms. DeGette, Mr.
			 Shimkus, Mr. Towns,
			 Mrs. Blackburn,
			 Mr. Courtney,
			 Mr. Rogers of Michigan,
			 Ms. DeLauro,
			 Mr. Tiberi,
			 Mr. Israel,
			 Mr. Gerlach,
			 Mr. Lewis of Georgia,
			 Mr. Sessions, and
			 Mr. Himes) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend part B of title XVIII of the Social Security Act
		  to exclude customary prompt pay discounts from manufacturers to wholesalers
		  from the average sales price for drugs and biologicals under
		  Medicare.
	
	
		1.Excluding customary prompt
			 pay discounts from manufacturers to wholesalers from the average sales price
			 for Medicare payments for drugs and biologicals
			(a)In
			 generalSection 1847A(c)(3) of the Social Security Act (42 U.S.C.
			 1395w–3a(c)(3)) is amended—
				(1)in the first
			 sentence, by inserting (other than customary prompt pay discounts
			 extended to wholesalers) after prompt pay discounts;
			 and
				(2)in the second
			 sentence, by inserting (other than customary prompt pay discounts
			 extended to wholesalers) after other price
			 concessions.
				(b)Effective
			 dateThe amendments made by this section shall apply to drugs and
			 biologicals that are furnished on or after January 1, 2012.
			
